Citation Nr: 0020705	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin and lymph node 
disorders to include tinea pedis, epidermophytosis, 
onychomycosis of both feet, and fibrous nodules, claimed as 
residuals of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
since the Board's remand of May 1999, additional medical 
evidence has been received by the regional office (RO), and 
an October 1999 rating decision denied service connection for 
fibrous nodules throughout the body, claimed as secondary to 
exposure to dioxins and irritants while in Vietnam.  While 
the record does not yet reflect that the veteran has filed a 
notice of disagreement with the October 1999 decision, the 
Board observes that the October 1999 rating decision 
indicated that this claim was previously considered by a 
rating decision in January 1981 and a Board decision in July 
1983.  Consequently, the Board finds that the October 1999 
rating decision was simply a readjudication of whether new 
and material evidence had been submitted to reopen the claim 
already developed on appeal, and has recharacterized the 
issue on appeal to include fibrous nodules.  

Although the Board has found that the October 1999 rating 
decision was, in effect, a readjudication of the issue 
remanded by the Board in May 1999, the Board does not find 
that this rating decision accomplished all of the action 
requested in the remand, and further finds that the record 
does not reflect a waiver of the RO's initial consideration 
of new relevant evidence received by the RO since October 
1999.  Thus, the Board finds that the remand of this case is 
again warranted.


REMAND

First, the Board notes that in its remand of May 1999, the 
Board specifically indicated that after the completion of the 
development requested in the Board's remand, the RO was to 
readjudicate the issue of whether or not new and material 
evidence has been submitted to reopen a claim for service 
connection for skin and lymph node disorders, to include 
tinea pedis, epidermophytosis, and onychomycosis of both 
feet, claimed as residuals of Agent Orange exposure, applying 
the definition of new and material evidence provided in 
38 C.F.R. § 3.156(a) (1999).  However, while the Board has 
determined that the RO's adjudication of the issue of 
entitlement to service connection for fibrous nodules, 
claimed as secondary to exposure to dioxins and irritants 
while in Vietnam, was, in effect, a readjudication of the 
issue already developed on appeal, the October 1999 rating 
decision did not apply the definition of new and material 
evidence provided in 38 C.F.R. § 3.156(a) as directed by the 
Board, and obviously did not apply this standard to the new 
evidence received by the RO subsequent to that rating 
decision.  

Moreover, even had the RO readjudicate the issue on appeal 
under the proper standard as requested by the Board, remand 
would still be required for the RO's initial consideration of 
the new pertinent evidence received by the RO subsequent to 
October 1999, as the record does not reflect a waiver on the 
part of the veteran of the RO's initial consideration of this 
evidence pursuant to 38 C.F.R. § 20.1304(c) (1999).  Thus, 
the Board finds that it is constrained under multiple 
authorities to once again remand this matter.  38 C.F.R. 
§ 20.1304(c); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any skin or lymph node 
disorder, to include tinea pedis, 
epidermophytosis, onychomycosis, and 
fibrous nodules.  Any medical records 
other than those now on file pertaining 
to treatment for any skin or lymph node 
disorder, to include tinea pedis, 
epidermophytosis, onychomycosis, and 
fibrous nodules, should be obtained and 
associated with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
or not new and material evidence has been 
submitted to reopen a claim for service 
connection for skin and lymph node 
disorders to include tinea pedis, 
epidermophytosis, onychomycosis of both 
feet, and fibrous nodules, claimed as 
residuals of Agent Orange exposure, 
applying the definition of new and 
material evidence provided in 38 C.F.R. 
§ 3.156(a), and specifically addressing 
the new pertinent evidence received by 
the RO since October 1999.

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, including the provisions of 
38 C.F.R. § 3.156(a), and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




